UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM10-Q SQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JULY 31, 2011 oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 333-158713 PRIME GLOBAL CAPITAL GROUP INCORPORATED (Exact Name of Registrant as Specified in Its Charter) NEVADA 26-4309660 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) 11-2, Jalan 26/70A, Desa Sri Hartamas 50480 Kuala Lumpur, Malaysia (Address of Principal Executive Offices and Issuer’s Telephone Number, including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesSNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesSNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyS (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoS As of September 13, 2011, the issuer had outstanding 500,110,613 shares of common stock. TABLE OF CONTENTS Page PARTI FINANCIAL INFORMATION ITEM 1 Financial Statements 1 Condensed Consolidated Balance Sheets as of July 31, 2011 (Unaudited) and October 31, 2010 (Audited) 1 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three and Nine Months Ended July 31, 2011 and 2010 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended July 31, 2011 and 2010 (Unaudited) 3 Condensed Consolidated Statement of Stockholders’ Equity for the Nine Months Ended July 31, 2011 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 29 ITEM 4 Controls and Procedures 29 PARTII OTHER INFORMATION ITEM 1 Legal Proceedings 30 ITEM 1A Risk Factors 30 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 30 ITEM 3 Defaults upon Senior Securities 30 ITEM 4 (Removed and Reserved) 30 ITEM 5 Other Information 30 ITEM 6 Exhibits 30 SIGNATURES 32 i PARTIFINANCIAL INFORMATION ITEM 1 Financial Statements PRIME GLOBAL CAPITAL GROUP INCORPORATED (Formerly Home Touch Holding Company) CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JULY 31, 2, 2010 (Currency expressed in United States Dollars (“US$”), except for number of shares) July 31, 2011 October 31, 2010 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities, available-for-sale - Accounts receivable, trade - Deferred tax assets - Deposits and other receivables Total current assets Non-current assets: Deposits on plantation purchase - Plant and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Other payables, related party - Amount due to a director Current portion of obligation under finance lease Income tax payable Total current liabilities Long-term liabilities: Obligation under finance lease Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value, 100,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.001 par value; 1,000,000,000 shares authorized; 500,000,003 and 20,000,003 shares issued and outstanding, July 31, 2011 and October 31, 2010 Additional paid-in capital Accumulated other comprehensive income Retained earnings Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 1 PRIME GLOBAL CAPITAL GROUP INCORPORATED (Formerly Home Touch Holding Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE AND NINE MONTHS ENDED JULY 31, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three months ended July 31, Nine months ended July 31, Revenues, net: Software sales $ $
